Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-13-2004

In Re Prudential
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3302




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re Prudential " (2004). 2004 Decisions. Paper 503.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/503


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT



                  Nos. 03-3302, 03-3356



     IN RE: PRUDENTIAL INSURANCE COMPANY
     OF AMERICA SALES PRACTICE LITIGATION



 RICHARD P. KRELL, ET AL.; MICHAEL P. MALAKOFF;
  MALAKOFF, DOYLE & FINBERG, P.C.; JOHN T. MURRAY;
MURRAY AND MURRAY CO., L.P.A.; J. MICHAEL BENNINGER;
   WILSON, FRAME, BENNINGER & METHANEY, P.L.L.C.,

                            Appellants in 03-3302

      RICHARD JOHNSON; LYNDE SELDEN, II;
   SELDEN LAW FIRM; RICHARD H. ROSENTHAL;
     LAW OFFICE OF RICHARD H. ROSENTHAL,

                            Appellants in 03-3356



      On Appeal from the United States District Court
               for the District of New Jersey
                (Dist. Ct. No. 95-cv-04704)
        District Judge: Honorable Alfred M. Wolin


                  Argued: June 23, 2004

Before: NYGAARD, McKEE and CHERTOFF, Circuit Judges.

                            1
                                  (Filed: July 13, 2004)

JAMES M. PIETZ (Argued)
Malakoff, Doyle & Finberg, P.C.
Suite 200, The Frick Building
Pittsburgh, PA 15219

      Counsel for Appellants in 03-3302 & 03-3356

MICHAEL P. MALAKOFF
Malakoff, Doyle & Finberg, P.C.
Suite 200, The Frick Building
Pittsburgh, PA 15219

      Counsel for Appellants in 03-3302

RICHARD H. ROSENTHAL
Law Office of Richard H. Rosenthal
25 East Carmel Valley Road
Carmel Valley, CA 93924

      Counsel for Appellants in 03-3356

LYNDE SELDEN, II
Sullivan, Hill, Lewin, Rez & Engel
550 West C Street, Suite 1500
San Diego, CA 92101

      Counsel for Appellants in 03-3356

BRAD N. FRIEDMAN (Argued)
Milberg Weiss Bershad & Schulman, LLP
One Pennsylvania Plaza
New York, NY 10119

      Counsel for Appellee in 03-3302 & 03-3356




                                            2
                                         OPINION


CHERTOFF, Circuit Judge.

       This case involves a nationwide class action lawsuit against Prudential Life

Insurance Company (“Prudential”) alleging deceptive sales practices. Objectors in the

lawsuit sought attorneys’ fees. The District Court undertook an extensive analysis of the

factors set forth in Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir.

2000), concluding that it was appropriate for Objectors to be awarded a percentage of

Class Counsel’s award based on their relative contribution to the overall settlement fund.

Objectors appealed on the ground that their attorneys’ fees award was too small. For

substantially the same reasons set forth in the District Court’s opinion, we will affirm the

calculation of Objectors’ attorneys’ fees.

       We write briefly to address one argument—that the District Court committed a

mathematical error by mixing different valuation assumptions in calculating the fee

award.1

       1
         The class action litigation that is the subject matter of this dispute has a lengthy
history, involving numerous prior decisions by the District Court and this Court. The
following designations were used by the parties in their briefs in referring to the relevant
prior decisions:
•      Prudential I, 148 F.3d 283 (3d Cir. 1998), cert. denied, 525 U.S. 1114 (1999)
       (upholding settlement agreement, but vacating and remanding the District Court’s
       fee award).
•      Remand Fee Opinion, 106 F. Supp. 2d 721 (D.N.J. 2000) (awarding $90 million
       fee to Class Counsel on remand).
                                              3
       The District Court granted Objectors fees in the amount of $1,260,000.00. This

number was derived as follows. The District Court accepted Objectors’ contention that

they contributed approximately $56 million to the settlement. The District Court

explained that this number constituted approximately 1.4% of the overall value of the

approximately $4 billion settlement fund. Accordingly, the District Court awarded to

Objectors’ counsel 1.4% of the Class Counsel’s $90 million fee award or $1.26 million.

       Objectors contend that the District Court conflated valuation methods in its

derivation of the 1.4% percentage. They claim that at the time Class Counsel’s fees were

set, the settlement fund was assumed to be approximately $2.5 billion and Class

Counsel’s fees were fixed as a percentage of that amount. The $4 billion figure

representing the value of the settlement, employed as the denominator in the ratio setting

Objectors’ counsel’s fees, was derived from a more recent increase in the overall

settlement value. Objectors urge that the $56 million, which the District Court treated as

the value of their benefit to the fund, should be matched to the approximately $2.5 billion

settlement value relied upon in setting the Class Counsel’s fees, and not matched to the

more current settlement value. This proposed adjustment would effectively increase the

net percentage of Objectors’ contribution to the fund, and thus raise the amount of

attorneys’ fees to Objectors.

       Objectors are wrong. The $56 million relied upon by the District Court was



•      Objector Fee Opinion, 273 F. Supp. 2d 563 (D.N.J. 2003).
                                            4
Objectors’ own estimate of their contribution to the settlement, based largely on the

affidavit from their expert Darryl G. Wagner, submitted on September 18, 2000.2 As the

Objectors concede, the approximately $4 billion settlement figure estimate was known at

the time they submitted Wagner’s declaration. Indeed, in its July 2000 decision with

respect to Class Counsel’s fee award of $90 million, the District Court noted that the

estimate of approximately $2.5 billion vastly underestimated the actual value of the

settlement.

               As of early 1999, Prudential had reserved $2.5 billion to pay for the
       cost of this settlement . . . . It appears that the actual value of the
       settlement in fact exceeds that amount. Based on information that
       describes the results of the ADR[3 ] scoring process as of early 1999,
       plaintiffs’ expert actuary, Robert L. Hoyer, the managing partner of Arthur
       Andersen, LLP’s Life & Health Actuarial Services Group, opined that the
       total value of the ADR portion of the settlement exceeds $2.3 billion. . . .
       [E]ven more recent reports indicate that, as of May 31, 2000, Prudential
       had issued more than $3.3 billion in relief through the ADR process . . . .
               ....
               Mr. Hoyer has calculated the total value of BCR[4 ] at more than
       $150 million. . . .
               ....
               Moreover, the benefit that Class Counsel created for the Class must
       also include the requested attorneys’ fees and expenses of $90 million; the
       cost of unprecedented outreach and other notices, which was previously
       estimated at $50 million; as well as the huge administrative expenses of
       ADR, which have been absorbed entirely by Prudential pursuant to the


       2
        As the District Court noted these calculation were made in 1999. While the
expert may have relied on 1999 calculations, the affidavit was not submitted until
September of 2000.
       3
           “ADR” refers to the settlement’s alternative dispute resolution process.
       4
           “BCR” refers to the basic claim relief awards.
                                               5
        settlement and were previously estimated at $100 million.

Remand Fee Opinion, 106 F. Supp. 2d at 729-30. In other words, the District Court

suggested that the total value of the settlement was nearly $4 billion ($3.3 billion in ADR

+ $150 million in BCR + $90 million in attorneys’ fees and expenses + $100 million in

administrative expenses = $3.64 billion). While noting that the $2.5 billion was an

understatement, the District Court nevertheless employed this figure to set Class

Counsel’s fees because it was the number supplied by Class Counsel. 5

        Objectors were on notice, therefore, that the settlement had increased to nearly $4

billion at the time they submitted the affidavit in support of their petition for fees. If

Objectors believed that their contribution to the settlement should be re-evaluated in light

of this change in settlement value, their expert had ample opportunity to do so. The

Objectors cannot now fault the District Court for using their own calculation of their

contribution to the settlement.

        We do not dwell on the additional arguments raised by the Objectors, as we agree

that the District Court properly exercised its broad discretion in its award of attorneys’

fees. For the forgoing reasons, we will affirm the District Court’s grant of attorneys’

fees.




        5
         Moreover, this Court has since noted, in passing, that the class action “has paid
out more than four billion dollars to eight million class members.” See In re Prudential
Ins. Co. of Am. Sales Practice Litig., 314 F.3d 99, 100 (3d Cir. 2002).
                                               6
7